Citation Nr: 1639638	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-46 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial compensable disability evaluation for hypertension.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for bilateral carpal tunnel syndrome of the wrists.

4.  Entitlement to service connection for right and left knee disorders.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from May 1976 to May 1983 and from July 2005 to September 2006.

These matters come to the Board of Veterans' Appeals (Board) on appeal from December 2009 and April 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board previously remanded the claims for an increased rating for hypertension and entitlement to service connection for sleep apnea in October 2015.  
   
The Veteran testified before the undersigned Veterans Law Judge at an April 2016 Travel Board hearing as to the issues of entitlement to an increased rating for hypertension and entitlement to service connection for sleep apnea.  A copy of the transcript is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As previously noted, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge in April 2016 in connection with the claims of entitlement to an increased rating for hypertension and entitlement to service connection for sleep apnea.  

In June 2016, the Veteran filed a VA Form 9 (Appeal to the Board of Veterans' Appeals) as to the issues of entitlement to service connection for bilateral carpal tunnel syndrome and for right and left knee disorders.  At that time, the Veteran indicated that he wanted a hearing via either a Travel Board hearing or a videoconference before a Veterans Law Judge of the Board.  The Veteran's appeal was certified to the Board in June 2016.

The Board observes that there is no indication that any steps have been taken to schedule either a Travel Board or a videoconference hearing as to these issues, and his hearing request has not been withdrawn.  As such, the Board must remand the Veteran's claims so that such a hearing addressing his claims for service connection for bilateral carpel tunnel syndrome and bilateral knee disabilities can be scheduled.  See 38 C.F.R. §§ 20.700, 20.704(a) (2015).

With respect to the issues of entitlement to service connection for sleep apnea and increased rating for hypertension, the Veteran testified at his April 2016 Board hearing that he had recently undergone a physical examination in January 2016 with Dr. Lopes, a VA physician, that included discussion of both his hypertension and sleep apnea.  However, a copy of this examination report does not appear to be associated with the claims folder.  On Remand, the AOJ should obtain a copy of this examination report and any other pertinent VA treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled, in accordance with appropriate procedures, for either a Travel Board or a videoconference hearing before a Veterans Law Judge so that the Veteran may present testimony as to the issues of entitlement to service connection for bilateral carpal tunnel syndrome and service connection for right and left knee disorders.   The Veteran should be notified in writing of the date, time, and location of the hearing, and such notice must be associated with the claims file.  

2.  The AOJ should obtain the names and addresses of all medical care providers who treated the Veteran since January 2011 for his sleep apnea and hypertension.  After securing the necessary release, the RO should obtain these records.

Regardless of the Veteran's response, the AOJ should obtain a copy of the January 2016 physical examination conducted by Dr. Lopes, referenced by the Veteran during his April 2016 Board hearing.

3.  Then, the AOJ should readjudicate the claims for service connection for sleep apnea and entitlement to a higher rating for hypertension.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




